                                                EXHIBIT
Case 3:19-cv-00041-SLG Document 1-1 Filed 02/11/19 Page A
                                                        1 Page
                                                          of 13 1 of 13
                                                EXHIBIT
Case 3:19-cv-00041-SLG Document 1-1 Filed 02/11/19 Page A
                                                        2 Page
                                                          of 13 2 of 13
                                                EXHIBIT
Case 3:19-cv-00041-SLG Document 1-1 Filed 02/11/19 Page A
                                                        3 Page
                                                          of 13 3 of 13
                                                EXHIBIT
Case 3:19-cv-00041-SLG Document 1-1 Filed 02/11/19 Page A
                                                        4 Page
                                                          of 13 4 of 13
                                                EXHIBIT
Case 3:19-cv-00041-SLG Document 1-1 Filed 02/11/19 Page A
                                                        5 Page
                                                          of 13 5 of 13
                                                EXHIBIT
Case 3:19-cv-00041-SLG Document 1-1 Filed 02/11/19 Page A
                                                        6 Page
                                                          of 13 6 of 13
                                                EXHIBIT
Case 3:19-cv-00041-SLG Document 1-1 Filed 02/11/19 Page A
                                                        7 Page
                                                          of 13 7 of 13
                                                EXHIBIT
Case 3:19-cv-00041-SLG Document 1-1 Filed 02/11/19 Page A
                                                        8 Page
                                                          of 13 8 of 13
                                                EXHIBIT
Case 3:19-cv-00041-SLG Document 1-1 Filed 02/11/19 Page A
                                                        9 Page
                                                          of 13 9 of 13
                                                EXHIBIT
Case 3:19-cv-00041-SLG Document 1-1 Filed 02/11/19 PageA10
                                                         Page
                                                           of 1310 of 13
                                                EXHIBIT
Case 3:19-cv-00041-SLG Document 1-1 Filed 02/11/19 PageA11
                                                         Page
                                                           of 1311 of 13
                                                EXHIBIT
Case 3:19-cv-00041-SLG Document 1-1 Filed 02/11/19 PageA12
                                                         Page
                                                           of 1312 of 13
                                                EXHIBIT
Case 3:19-cv-00041-SLG Document 1-1 Filed 02/11/19 PageA13
                                                         Page
                                                           of 1313 of 13
